[Cite as State v. Cowan, 2014-Ohio-3593.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                      No. 100741




                                      STATE OF OHIO

                                                      PLAINTIFF-APPELLEE

                                                vs.

                                    CRAIG A. COWAN

                                                            DEFENDANT-APPELLANT




                              JUDGMENT:
                   AFFIRMED IN PART, REVERSED IN PART
                            AND REMANDED


                                   Criminal Appeal from the
                            Cuyahoga County Court of Common Pleas
                                 Case No. CR-11-550536-A

        BEFORE:          Jones, P.J., Keough, J., and E.T. Gallagher, J.

        RELEASED AND JOURNALIZED:                     August 21, 2014
ATTORNEY FOR APPELLANT

Thomas A. Rein
The Leader Bldg., Suite 940
526 Superior Avenue
Cleveland, Ohio 44114

Craig A. Cowan, pro se
Inmate No. 622-034
Marion Correctional Institution
P.O. Box 57
Marion, Ohio 43301


ATTORNEYS FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor

BY: Joseph J. Ricotta
        Brett Hammond
Assistant County Prosecutors
The Justice Center, 8th Floor
1200 Ontario Street
Cleveland, Ohio 44113
LARRY A. JONES, SR., P.J.:

       {¶1} Defendant-appellant Craig Cowan appeals from the trial court’s November

22, 2013 sentencing judgment entry. We affirm in part and reverse in part.

                                   I.   Statement of Case

       {¶2} In May 2011, Cowan was charged in a nine-count indictment; the charges

were also accompanied with various specifications.      The charges resulted from Cowan,

after getting into a verbal altercation with some friends, holding a gun to the head of one

of the victims, and shooting at three other victims.1

       {¶3} The case proceeded to trial, with counts and specifications bifurcated

between a jury and the court.    Three counts were dismissed by the state.     Cowan was

found guilty of one count each of felonious assault, discharging a firearm on or near a

prohibited premises, having a weapon while under disability, improperly handling

firearms in a motor vehicle, and various specifications.    He was acquitted on one charge

of felonious assault and kidnapping.          The trial court sentenced Cowan to an

18-year-prison term that included consecutive sentences.

       {¶4} Cowan appealed, and this court upheld the convictions, “affirmed in part and

vacated in part” the sentence, and “remanded [the case] for the trial court to consider

whether consecutive sentences are appropriate under H.B. 86, and if so, to enter the

proper findings on the record.” Cowan I at ¶ 46.

       {¶5} In February 2013, the trial court held a resentencing hearing.   It imposed the


1
 For a detailed recitation of the facts, see State v. Cowan, 8th Dist. Cuyahoga No. 97877,
2012-Ohio-5723, ¶ 4-12 (“Cowan I”).
same 18-year sentence, including the consecutive portion.     Cowan again appealed, and

this court again reversed, for a “new sentencing hearing” because the trial court failed to

“strictly comply with the requirements of R.C. 2929.14(C)(4) prior to the re-imposition of

consecutive sentences.”        State v. Cowan, 8th Dist. Cuyahoga No. 99566,

2013-Ohio-4475, ¶ 3, 16 (“Cowan II”).           This court remanded for a “de novo

resentencing hearing.”   Id. at ¶ 18.

      {¶6} Another sentencing hearing was held in November 2013, and the trial court

reimposed the same consecutive sentence.     Cowan now appeals.     His counsel raises the

following two assignments of error:

      [I.] The Court of Appeals violated Appellant’s constitutional rights under
      the Ohio and U.S. Constitutions when it ordered the trial court to undertake
      further analysis and make further findings at a resentencing hearing.

      [II.] Appellant is entitled to a new sentencing hearing as the trial court
      failed to properly impose a period of postrelease control at the resentencing
      hearing.

      {¶7} Cowan, pro se, raises the following three assignments of error:

      [III.] Appellant is entitled to have the charge of R.C. 2923.162(A)(3)
      reduced to the least degree. The statute of R.C. 2923.162(A)(3) was
      inappropriately charged as a first-degree felony. This case has no
      aggravating elements or physical harm to establish the degree of a
      first-degree offense by statute.

      [IV.] Appellant was violated of his due process of the law according to his
      [F]ifth [A]mendment Double Jeopardy Clause.


      [V.] Appellant was violated of his Eighth Amendment to the Constitution,
      under the cruel and unusual punishment, the penalty imposed is
      disproportionate to the offense.

                                  II.   Law and Analysis
       {¶8} In his first assignment of error, Cowan contends that his constitutional rights

were violated by this court ordering the trial court to determine if consecutive sentences

were appropriate and, if so, to make the required findings on the record.

       {¶9} This court recently addressed this same contention in State v. Matthews, 8th

Dist. Cuyahoga No. 100476, 2014-Ohio-3137, and found it not well taken. Specifically,

this court held as follows:

       This assignment of error is not properly before this court. * * * If [the
       defendant] had wanted to challenge our [prior] decision * * *, her recourse
       was to seek reconsideration in this court pursuant to App.R. 26(A) or leave
       for our decision to be considered by the Ohio Supreme Court. State v.
       Devaughns, 2d Dist. Montgomery No. 24631, 2012-Ohio-5791, ¶ 9. She
       chose neither of these options.

Matthews at ¶ 7.

       {¶10} Here, Cowan did seek reconsideration of this court’s decision in Cowan I,

and did attempt to appeal to the Ohio Supreme Court. Cowan also sought to reopen

Cowan I.    The motions and appeal were denied.2 Nonetheless, Cowan’s contention is

still not properly before us.

       Under the doctrine of res judicata, a final judgment of conviction bars a

       convicted defendant who was represented by counsel from raising and

       litigating in any proceeding except an appeal from that judgment, any

       defense or any claimed lack of due process that was raised or could have

       been raised by the defendant at the trial, which resulted in that judgment of


See Cowan I, motion no. 461014; reopening denied, State v. Cowan, 8th Dist. Cuyahoga No. 97877,
2



2013-Ohio-1172, motion no. 462840; discretionary appeal not allowed, State v. Cowan, 135 Ohio
St.3d 1413, 2013-Ohio-1622, 986 N.E.2d 30.
         conviction, or on an appeal from that judgment.

State v. Blankenburg, 12th Dist. Butler No. CA2012-04-088, 2012-Ohio-6175, ¶ 10.

The doctrine “promotes the principles of finality and judicial economy by preventing

endless relitigation of an issue on which a defendant has already received a full and fair

opportunity to be heard.” State v. Saxon, 109 Ohio St.3d 176, 2006-Ohio-1245, 846

N.E.2d 824, ¶ 18.

         {¶11} Cowan has had a full and fair opportunity to be heard on the issue of the

imposition of consecutive sentences in this case. He is now barred from attempting to

raise it again.

         {¶12} In light of the above, the first assignment of error is overruled.

         {¶13} For his second assigned error, Cowan contends that the trial court failed to

properly impose postrelease control at the November 2013 sentencing hearing.              We

agree.

         The failure to properly notify a defendant of postrelease control and to
         incorporate that notice into the court’s sentencing entry renders the sentence
         void. State v. Jordan, 104 Ohio St.3d 21, 2004-Ohio-6085, 817 N.E.2d
         864, paragraph one of the syllabus. This notification also includes
         informing a defendant of the consequences of violating postrelease control.
          See id.; R.C. 2929.19(B)(2)(e).

State v. Pyne, 8th Dist. Cuyahoga No. 100580, 2014-Ohio-3037, ¶ 7.

         {¶14} In Cowan II, this court specifically remanded for a “de novo resentencing

hearing.”     Id. at ¶ 18.    “[A] hearing de novo technically means hearing again, or

hearing anew.      In its purest form a de novo hearing entails a hearing where no record has

been certified to the reviewing body.” Cincinnati Gas & Elec. Co. v. Whitman, 10th
Dist. Franklin No. 74AP-151, 1974 Ohio App. LEXIS 3290, *26 (Nov. 19, 1974).

Because the remand order from this court was for a de novo sentencing hearing, the trial

court had to conduct a new sentencing hearing and comply with all sentencing

requirements.   The court made no mention of postrelease control at the November 2013

resentencing hearing or in the sentencing judgment entry memorializing same. As such,

we are constrained to once again reverse this case for the sole purpose of advising Cowan

of his postrelease control requirements.

       {¶15} The second assignment of error is therefore sustained.

       {¶16} The contentions in the remaining assignments of error, which were filed by

Cowan, pro se, are all barred under the doctrine of res judicata.     The issues Cowan now

attempts to raise were all issues that could have been raised in his first direct appeal.   He

is, therefore, now barred from raising them.

       {¶17} In light of the above, the third, fourth, and fifth assignments of error are

overruled.

       {¶18} Judgment affirmed in part and reversed in part. Case remanded for

resentencing for the sole purpose of advising Cowan of postrelease control requirements

and memorializing same in a judgment entry.



       It is ordered that appellant and appellee split the costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the common

pleas court to carry this judgment into execution.
      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.




LARRY A. JONES, SR., PRESIDING JUDGE

KATHLEEN ANN KEOUGH, J., and
EILEEN T. GALLAGHER, J., CONCUR